Citation Nr: 9914807	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-17 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 17, 
1996, for a compensation award of 100 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from August 1961 to 
October 1984.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The evidence of record indicates that in March 1996, the 
appellant filed a claim to reopen his service connected 
disability claim and to add loss of vision in both eyes as 
due to his diabetes.  Following the RO's denial for an 
increased rating, in October 1996, the appellant requested 
reconsideration for a 100 percent rating under either the 
schedular criteria or based on unemployability.  The RO 
subsequently awarded a 100 percent rating based on the 
schedular criteria, effective from October 1996.  However, 
the RO has not addressed the unemployability claim, which may 
affect the effective date of the total rating award.  Thus, 
this claim must be remanded.

In addition, the Board notes that the criteria governing the 
ratings for diabetes mellitus changed effective in June 1996.  
See 61 FR 20446 (May 7, 1996).  The RO should ensure that the 
appropriate rating criteria are applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The RO should also 
ensure that all applicable diagnostic codes, to include those 
governing disabilities of the eyes, as well as those 
governing diabetes mellitus are applied and that each 
disability is appropriately rated.  

Accordingly, this case is REMANDED for the following:

1.  The appellant should take the 
necessary actions to adjudicate the 
appellant's claim for a total rating 
based on individual unemployability. 

2.  The RO should ensure that each of the 
appellant's service connected 
disabilities is evaluated and 
appropriately rated under the applicable 
rating criteria, to include the rating 
criteria for diabetes mellitus and 
disorders of the eyes, and that all 
rating criteria that have been in effect 
since the pendency of this claim are 
applied.  See Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

3.  Once the above has been accomplished, 
the RO should ensure that no further 
development is indicated by the new 
evidence.  If further development is 
necessary, all such development should be 
accomplished.  The RO should then 
readjudicate the claim on appeal.

If the benefit sought remains denied, following the usual 
adjudicative procedures, the claim should be returned to the 
Board, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









